Citation Nr: 0714042	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO. 06-30 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 
 
2.  Entitlement to service connection for tinnitus. 
 
3.  Entitlement to an increased rating for residuals of 
asbestosis, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1948 until 
February 1952.  

These matters come before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the VA Regional Office in St. Petersburg, 
Florida that denied service connection for bilateral hearing 
loss and tinnitus.  A rating action in February 2002 
increased the 10 percent disability evaluation for service-
connected asbestosis to 30 percent.  Following VA examination 
in April 2003, the disability rating for asbestosis was 
reduced to 10 percent, from which the veteran has also filed 
a timely appeal.  

The appellant was afforded a personal hearing in January 2007 
before the undersigned Veterans Law Judge sitting at St. 
Petersburg, Florida.  The transcript is of record.  

The veteran's case has been advanced on the docket due to 
age.

Following review of the record, the issue of entitlement to 
an increased rating for residuals of asbestosis will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss was first clinically 
indicated many years after discharge from active duty.

2.  Tinnitus was first clinically indicated many years after 
discharge from service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he now has hearing loss and 
tinnitus as the result of service for which service 
connection should be granted.  He presented testimony on 
personal hearing in January 2007 on appeal to the effect that 
he developed hearing loss and tinnitus from loud and 
sustained noise exposure as the result of his duties in the 
engine room aboard ship during service.  

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims of 
entitlement to service connection for hearing loss and 
tinnitus has been accomplished.  As evidenced by the 
statement of the case, the appellant has been notified of the 
laws and regulations governing entitlement to the benefit 
sought, and informed of the ways in which the current 
evidence has failed to substantiate the claims.  

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met.  38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In a letter dated in July 2005, the RO informed 
the appellant of what the evidence had to show to 
substantiate the claims, what medical and other evidence the 
RO needed from him, what information or evidence he could 
provide in support of the claims, and what evidence VA would 
try to obtain on his behalf.  Such notification has fully 
apprised the appellant of the evidence needed to substantiate 
the claims.  He was advised to submit relevant evidence or 
information in his possession.  38 C.F.R. § 3.159(b).  

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims of entitlement to service connection 
for hearing loss and tinnitus.  VA and private clinical 
records have been received and associated with the claims 
folder.  The veteran provided testimony on personal hearing 
at the RO in January 2007.  He has been afforded a VA 
compensation examination in this regard.  There is no 
indication from the appellant or his representative that 
there is outstanding evidence that has not been considered.  
The Board thus finds that further assistance from VA would 
not aid the appellant in substantiating the claims, and that 
VA does not have a duty to assist that is unmet with respect 
to the issues currently being adjudicated on appeal.  See 
38 U.S.C.A. § 5103A (a) (2); see also Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Therefore, the claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus are ready to be considered on the merits. 

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131(West 2002 
& Supp 2005); 38 C.F.R. § 3.303 (2006).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2006).

Factual background.

The veteran served in the U.S. Navy aboard the U.S.S. 
Waccamaw with a military occupational specialty consistent 
with electrician's apprentice.  

Service medical records reflect no complaints or findings 
referable to hearing loss or tinnitus.  The appellant's 
hearing was recorded as 15/15 on examination in February 1952 
at discharge from active duty.

The post service record contains a medical report dated in 
November 1985 for a condition unrelated to this appeal in 
which it was noted that while in the Navy, the appellant 
tended generators and was around boilers for four years.  It 
was also recorded that he worked as an electrician after 
service.  

Private clinical records dated in August 1988 reflect that 
the veteran was seen for an initial diagnostic audiologic 
evaluation and reported a 30-year plus history of work-
related noise exposure.  He related the gradual onset of 
bilateral hearing loss over many years, and also said he had 
constant tinnitus.  It was noted that he had had his hearing 
tested many years before and had been told he had a 'nerve' 
hearing loss, but that hearing enhancement was not 
recommended at that time.  Following audiometric evaluation, 
a diagnosis of bilateral asymmetric precipitous high 
frequency sensorineural hearing loss, moderate in degree, was 
rendered.  In private clinic notes dated in June 1992, it was 
reported that the veteran had complaints of bilateral 
tinnitus of several months' duration and had a positive 
history of noise exposure in service and from construction 
work.  An impression of bilateral high frequency 
sensorineural hearing loss was provided.

The veteran filed a claim for service connection for hearing 
loss and tinnitus in June 2005.

The appellant was afforded a VA audiology examination in 
August 2005.  The examiner stated that the claims folder was 
available for review.  Pertinent background history was 
recited, including noise exposure during and after service.  
An audiometric evaluation was performed and was interpreted 
as showing a severe sensorineural hearing loss in both ears.  
The examiner opined that the results were consistent with a 
history of noise exposure and/or acoustic trauma.  It was 
added, however, that it would be speculative to determine the 
specific causes of these conditions.

A medical report dated in October 2006 was received from A. 
A. A., M.D., F.A.C.S., who reported the veteran's history of 
significant noise exposure in the military around big guns, 
and complaints of hearing loss and tinnitus dating back many 
years.  Following examination, impressions were rendered of 
bilateral neurosensory hearing loss consistent with noise 
exposure and tinnitus associated with neurosensory hearing 
loss.  Dr. A opined that "[g]iven his occupational noise 
exposure in the military I believe that the noise exposure 
played some role in his current hearing situation."  [The 
Board would point out that evidence was received after the 
August 2006 statement of the case with a waiver or RO review. 
See 38 C.F.R.§§ 19.38(b)(3), 20.1304(c)) (2006).]

Legal analysis

The record does not show that the veteran complained of any 
hearing complaints during active duty or for many years 
thereafter.  Hearing levels were recorded as within the 
normal range at discharge from active duty.  He now carries a 
diagnosis of severe hearing loss and tinnitus which he 
ascribes to duties in service.

The United States Court of Appeals for Veterans Claims 
(Court) held in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that 38 C.F.R.§ 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at the time of 
separation from service.  In that case, the Court agreed with 
the Secretary's suggestion that service connection may be 
established if the record shows acoustic trauma due to noise 
exposure in service, audiometric test results showing an 
upward trend in auditory thresholds, post-service audiometric 
testing establishes current hearing loss constituting a 
disability under 38 C.F.R. § 3.385, and competent evidence 
relates current hearing loss disability to active service. 
Id. at 159-60.  

The evidence in this instance indicates that the veteran may 
have had significant noise exposure as the result of his 
duties during service.  It is shown that years prior to his 
seeking service connection for hearing loss, history was 
provided to the effect that he worked around generators and 
boilers in the Navy.  However, the evidence also demonstrates 
that he was employed in construction and as an electrician 
for many years after discharge from active duty, and admits 
to high levels of noise exposure in these fields.  The record 
reflects that the appellant sought medical attention in the 
late 80s for complaints of hearing loss and tinnitus, and 
reported a history of such dating back some years before that 
time.  

The Board finds, however, that although current audiometric 
testing establishes current hearing loss constituting a 
disability under 38 C.F.R. § 3.385, the record clearly 
indicates that he was subject to intervening elevated 
acoustics over a much longer period of time than he was in 
service that may also be implicated in hearing loss.  In this 
regard, the Board notes that this appears to have been the 
reason that after review of the claims file in August 2005, 
the VA examiner was reticent in offering an opinion as to 
whether hearing loss was of service onset, stating that to do 
so would be resorting to speculation.  While the veteran's 
private physician, Dr. A., opined that bilateral 
sensorineural hearing loss was related to some extent to 
active duty, his opinion is also speculative, as it appears 
to have been based on the veteran's own history without the 
review of the record.  In this regard, the United States 
Court of Appeals for Veterans Claims (Court) has held, for 
example, that a post-service reference to injuries sustained 
in service without a review of service medical records is to 
be given little to no weight. Grover v. West, 12 Vet. App. 
109, 112 (1999).  The Court has held that a medical opinion 
based on an inaccurate factual premise is not probative. 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Additionally, 
service connection may not be granted based on resort to 
speculation or remote possibility. See 38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  As such, Dr. A's opinion 
is flawed, lacks probative value and cannot substantially 
support the claim of service connection for hearing loss.  
That physician also ascribed tinnitus to neurosensory hearing 
impairment which is determined to not be of service onset.  

Under the circumstances, the Board finds that the 
preponderance of the evidence is against the claims.  Service 
connection for bilateral hearing loss and tinnitus must thus 
be denied on the basis that the disabilities were first 
clinically indicated many years after discharge from active 
duty and are not related to service. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection tinnitus is denied.  


REMAND

The veteran assert that the symptoms associated with his 
service-connected residuals of asbestosis have progressively 
worsened since the most recent VA examination in August 2005, 
and includes sleep apnea.  During personal hearing in January 
2005, he testified he had sought treatment at the VA once or 
twice a year before he started going to a Dr. S., at Meace 
Countryside Hospital, whom he saw at least once a year.  The 
veteran stated that he had a deteriorating quality of life 
due to asbestosis residuals, including severe breathing 
difficulties.  He related that he received Social Security 
disability.  Re-examination was requested.  

Under the circumstances, the Board finds that a current 
examination is in order to ascertain the current status of 
the service-connected lung disorder. The Court has held that 
when a veteran alleges that his service-connected disability 
has worsened since he was previously examined, a new 
examination may be required to evaluate the current degree of 
impairment. See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (a veteran is entitled to a new examination after a 
two-year period between the last VA examination and the 
veteran's contention that the pertinent disability had 
increased in severity).  Therefore, current VA examination is 
warranted.

Additionally, the Board observes that the record contains VA 
outpatient records through September 2002.  Therefore, VA 
clinical evidence dating from October 2002 should be 
retrieved.  The veteran's Social Security information should 
be requested.  He should also be asked to provide 
authorization to secure medical records from all other 
physicians who have treated him for respiratory/lung 
disability, to include Dr. S. and Meace Hospital.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005), and any other 
legal precedent are fully complied with 
and satisfied.  

2.  All VA outpatient records dating 
from October 2002 should be requested 
and associated with the claims folder.

3.  The RO should contact the Social 
Security Administration and obtain a 
copy of the agency decision in the 
veteran's case, and the medical 
documentation relied upon for the award 
of any disability benefits.

4.  The veteran should be contacted and 
requested to identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, including Dr. S. and Meace 
Hospital, who have treated him for 
respiratory/lung disability.  He should 
be requested to complete and return the 
appropriate release forms so that VA 
can obtain any identified evidence.  
Such records should be requested 
directly from the healthcare 
provider(s), if not already of record.

5.  After a reasonable period of time 
for receipt of additional records, the 
RO should schedule the veteran for a VA 
pulmonary/respiratory examination.  The 
claims folder and a copy of this REMAND 
must be made available to the physician 
designated to examine the veteran.  The 
report of the examination should 
include a discussion of the veteran's 
documented medical history and 
assertions.

Pulmonary function studies (post 
bronchodilator) should be accomplished, 
with FEV-1, FEV- 1/FVC, DLCO (SB), and 
maximum oxygen consumption (in 
ml/kg/min) findings noted.  The 
examiner should comment on the 
veteran's effort.  If any of these 
particular test results cannot be 
obtained, the examiner should provide 
an explanation. 

Additionally, the examiner should state 
whether the veteran evidences cor 
pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, 
episodes of acute respiratory failure, 
and/or whether the veteran is in need 
of outpatient oxygen therapy.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached.

6.  The RO should ensure that the 
medical report requested above complies 
with this remand.  If the report is 
insufficient, or if any requested action 
is not undertaken or deficient, it 
should be returned to the examiner for 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After taking any further development 
deemed appropriate, the RO should 
readjudicate the issue on appeal.  If 
the benefit is not granted, the 
appellant should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, the claims folder should be 
returned to the Board for further 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


